DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 1 and 9 have been amended; support for the amendment can be found in claim 8 and Fig. 5 of the original specification.
Claim 8 has been canceled.
Claims 15-29 have been withdrawn.
Claims 1-7 and 9-14 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 09/09/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

Claim Interpretation
Regarding the interpretation of claim 3, “the term ‘free of current collector’ refers to an electrode or self-standing electrode without a metal based current collector” ([0078]), as is consistent with the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2020/0006772 A1) in view of Iwasaki (US20150372344A1).

Regarding claim 1, Yu discloses a flexible lithium ion battery (“Stretchable”; Title; Fig. 18; element 20), the flexible lithium ion battery (20) comprising: 

two or more flexible self-standing electrodes ([0087]; Fig. 18; element 210 and 220), each flexible self-standing electrode (210, 220) comprising one or more conductive battery tabs ([0087]; [0090]; Fig. 18; element 240 and 250) attached to and extending from a plurality of carbon nanotubes (Fig. 18; element 210 and 220) comprised by each flexible self-standing electrode (210, 220); and 

flexible material packaging ([0091]) operative to contain the two or more flexible self-standing electrodes (210, 220), wherein the conductive battery tabs (240, 250) extend from the flexible self-standing electrodes (210, 220) through ([0087]; Fig. 18) the flexible material packaging (260) and external to the flexible material packaging (260), 

wherein the flexible lithium ion battery (20) has a shape of a wearable band (Fig. 18), and wherein the plurality of carbon nanotubes (210, 220) comprised by each flexible self-standing electrode (210, 220) are arranged in a webbed morphology (“a carbon nanotube active material composite layer 140”; [0078]; [0087]) with interconnected spaces among the carbon nanotubes, wherein the interconnected spaces comprise an electrode active material (“embedded”; [0082]).

Note that the claim limitation “has a shape of a wearable band” is intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). 

Yu further discloses an electrolyte (“gel electrolyte”; [0089]) in the battery but fails to explicitly disclose that the electrolyte is present in the interconnected spaces.

Iwasaki discloses a lithium ion battery ([0075]) comprising composite active material particles coated with electrolyte in both the positive and negative electrode layers ([0075]). Iwasaki discloses the use of a gel electrolye ([0094]) with these composite particles. Iwasaki further discloses that as a result of using these particles “the lithium secondary battery is able to suppress the reaction resistance to a lesser degree as compared to the existing lithium secondary battery” ([0075]). The solid electrolyte coatings disclosed by Iwasaki include LIPON ([0046]) and sulfide based electrolytes ([0051]).

Yu and Iwasaki are analogous art from the same field of endeavor, namely the fabrication of lithium secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Yu by employing the composite particles and electrolyte coatings taught by Iwasaki in the positive and negative electrodes of Wu. In doing so, one of ordinary skill in the art would have had a reasonable expectation of reducing the reaction resistance of Yu’s battery as recognized by Iwasaki.
Regarding claim 2, modified Yu discloses wherein the conductive battery tabs (240, 250) are flexible (“integrated molding”; [0090]).  

Regarding claim 3, modified Yu discloses wherein the flexible lithium ion battery (20) is free of current collector, free of binder, or free of both current collector and binder ([0080]).

Regarding claim 5, modified Yu discloses wherein the flexible material packaging (260) is selected from a polymer ([0091]).

Regarding claim 9, modified Yu (i.e. Iwasaki) discloses wherein the electrolyte is selected from LIPON ([0046]) and sulfide based electrolytes ([0051]).

Regarding claim 11, modified Yu discloses wherein the flexible material packaging (260) comprises one layer selected from flexible polymer ([0091]).

Claims 4, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2020/0006772 A1) in view of Iwasaki (US20150372344A1) as applied to claim 1 above and further in view of Wang (US 20130171496 A1).

Modified Yu discloses all claim limitations of claim 1 as set forth above. 

Regarding claim 4, modified Yu fails to disclose a solid electrolyte between each of the two or more flexible self-standing electrodes.

Wang discloses a flexible lithium ion battery (“Thin Film Lithium Ion Battery”; Title; [0024]), the flexible lithium ion battery comprising: 

two or more flexible self-standing electrodes (Fig. 1; element 102 and 104; [0021]; [0029]; [0031]; [0024]), 

each flexible self-standing electrode (102, 104) comprising one or more conductive battery tabs ([0020]; Fig. 3, 4; element 20) attached to and extending from each flexible self- standing electrode (Fig. 3; element 10).

Wang further discloses a solid electrolyte (Fig. 1; element 106) between each of the two or more flexible self-standing electrodes (102, 104): wherein “a material of the solid electrolyte layer 106 should have good chemical stability and good lithium ion conductivity” ([0032]) and wherein the electrolyte (106) has a thickness from about 10 microns to about 50 microns ([0032]).

Yu and Wang are analogous art from the same field of endeavor, namely the fabrication of flexible lithium ion batteries. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yu by employing the solid electrolyte of Wang in place of the gel electrolyte/separator taught by Yu. In doing so, one of ordinary skill in the art would have been selecting an electrolyte suitable for use in a flexible battery with good chemical stability and good lithium ion conductivity as disclosed by Wang. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Regarding claim 10, Modified Yu discloses wherein the electrolyte has a thickness from about 10 microns to about 50 microns (Wang [0032]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP 2144.05). Therefore, the instant claim is rendered obvious. 

Regarding claim 14, Modified Yu discloses wherein the flexible lithium ion battery (20) is free of a separator, free of a current collector, and free of a binder ([0087]).
	
Claims 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2020/0006772 A1) in view of Iwasaki (US20150372344A1) as applied to claim 1 above and further in view of Shi, Ying, et al. "Graphene-based integrated electrodes for flexible lithium ion batteries." 2D Materials 2.2 (2015): 024004.

Modified Yu discloses all claim limitations of claim 1 as set forth above. 
Regarding claim 6, Modified Yu fails to disclose extending flexible battery tabs attached to the one or more conductive battery tabs attached to and extending from each flexible self-standing electrode.

Shi discloses a flexible lithium ion battery (Title), the flexible lithium ion battery (Title) comprising: 

two or more flexible self-standing electrodes (Abstract; “Flexible G-LTO and G-LFP electrodes”; pg. 6; Col. 1, para. 2), each flexible self-standing electrode (pg. 6; Col. 1, para. 2) comprising one or more conductive battery tabs (Fig. 8a) attached to and extending from each flexible self- standing electrode (pg. 6; Col. 1, para. 2).

Shi further discloses extending flexible battery tabs (Fig. 8a; jumper wires with alligator clips) attached to the one or more conductive battery tabs (Fig. 8a) attached to and extending from each flexible self-standing electrode (Fig. 8a); wherein the extending flexible battery tabs (Fig. 8a; jumper wires with alligator clips) comprise spring metal (Fig. 8a; jumper wires with alligator clips) and are used to power a red light-emitting diode (LED).


    PNG
    media_image1.png
    733
    893
    media_image1.png
    Greyscale


Shi and Yu are analogous art from the same field of endeavor, namely the fabrication of flexible lithium ion batteries for electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yu by employing the extending flexible battery tabs taught by Shi in the battery taught by Yu to extend the reach of Yu’s battery tabs and allow Yu’s battery to power Shi’s LED or a device like it.

Regarding claim 7, modified Yu discloses a light emitting device (Shi Fig. 8b) electrically connected to the flexible lithium ion battery (20).

	Regarding claim 13, modified Yu discloses wherein the extending flexible battery tabs comprise spring metal (Shi Fig. 8a; jumper wires with alligator clips).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2020/0006772 A1) in view of Iwasaki (US20150372344A1) as applied to claim 1 above and further in view of Jung, S., Hong, S., Kim, J. et al. Wearable Fall Detector using Integrated Sensors and Energy Devices. Sci Rep 5, 17081 (2015). https://doi.org/10.1038/srep17081 (cited in IDS filed 08/11/2021).

Note that the claim limitations “has a shape of a wearable band” and “wherein the wearable band is selected from the group consisting of a wristband, a head band, an ankle band, a chest band, an armband, a sleeve, and an article of clothing” are intended use. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.). 

Modified Yu discloses all claim limitations of claim 1 as set forth above. Modified Yu fails to disclose wherein the wearable band is selected from the group consisting of a wristband, a head band, an ankle band, a chest band, an armband, a sleeve, and an article of clothing.

Jung discloses a flexible lithium ion battery (“Wristband-type stretchable LIB”; pg. 5; Fig. 3), 

the flexible lithium ion battery (Fig. 3) comprising: 

two or more flexible self-standing electrodes (“LCO (top) and LTO (bottom) coated on carbon fabric electrodes”; Fig. 3; pg. 4), 

each flexible self-standing electrode (Fig. 3) comprising one or more conductive battery tabs (Fig. 3a) attached to and extending from each flexible self- standing electrode (Fig. 3); 
Jung further discloses wherein the flexible battery is in the shape of a wristband (“Wristband-type stretchable LIB”; pg. 5; Fig. 3) so that it can be worn by a user to power an electronic device.

Jung and Yu are analogous art from the same field of endeavor, namely the fabrication of flexible lithium ion batteries for electronic devices. Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Yu by employing the wristband shape of Jung’s battery so that it could be worn by a user to power an electronic device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Yu in view of Iwasaki is now relied on to disclose the recited features of amended claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        /Maria Laios/Primary Examiner, Art Unit 1727